Love,
dissenting: I dissent from the opinion and decision in this case, and the grounds upon which I dissent are stated as briefly as possible, as follows:
(1) Limitation statutes in tax liability matters may not be construed in the same way that such statutes are applied with reference to contract liabilities.
(2) A tax liability is not a debt.
(3) A tax liability can be created only by statute; it can not be created by contract.
(4) When the bar of limitation falls, and bars the remedy which Congress provided for the enforcement of the liability, the liability ceases — that is, it is dead.
(5) A dead tax liability can no more be revitalized by contract than it could originally have been created by contract.